In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00227-CR



       ELIZABETH SILVA MENDOZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 6
                  Dallas County, Texas
             Trial Court No. F13-40734-X




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION

         After Elizabeth Silva Mendoza pled guilty to the offense of unauthorized use of a motor

vehicle, she was placed on two years’ deferred adjudication community supervision, in accordance

with the terms of a plea agreement with the State.1 Thereafter, the State filed a motion to adjudicate

guilt. Mendoza entered an open plea of “true” to the allegations in the State’s motion, her

community supervision was revoked, and she was sentenced to ten months’ confinement. The

judgment adjudicating guilt, however, incorrectly indicates that Mendoza’s ten-month sentence

was the result of a plea bargain. Mendoza asks that the judgment be reformed to accurately reflect

that she was sentenced pursuant to her open plea of true. The State agrees that the judgment

adjudicating guilt should be modified to correctly reflect that Mendoza entered her plea of true

without the benefit of a plea agreement.

         The Texas Rules of Appellate Procedure give this Court authority to modify judgments to

correct errors and make the record speak the truth. TEX. R. APP. P. 43.2(b); French v. State, 830
S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—

Texarkana 2009, no pet.). Therefore, we modify the trial court’s judgment by deleting any

suggestion that Mendoza’s ten-month sentence was imposed pursuant to a plea agreement and by

clarifying that Mendoza entered an open plea of true to the State’s allegations supporting

revocation.


1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                          2
      As modified, we affirm the trial court’s judgment.




                                           Ralph K. Burgess
                                           Justice

Date Submitted:     June 11, 2015
Date Decided:       June 25, 2015

Do Not Publish




                                              3